     Case 5:18-cv-01725-AS Document 43 Filed 05/11/20 Page 1 of 1 Page ID #:1055



 1
 2
 3
 4
 5                                                                    JS-6

 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10              CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
11
12 C.A.M.,                              )     Case No. EDCV 18-01725-AS
                                        )
13                   Plaintiff,         )         JUDGMENT
                                        )
14        v.                            )
                                        )
15 ANDREW M. SAUL, Commissioner         )
     of the Social Security             )
16 Administration,                      )
                                        )
17                   Defendant.         )
                                        )
18
19        IT IS ADJUDGED that this action is DISMISSED with prejudice.
20
21 Dated: May 11, 2020
22
                                                        /s/
23                                                  ALKA SAGAR
24                                          UNITED STATES MAGISTRATE JUDGE

25
26
27
28
